Exhibit 10.1.4.1


AMENDMENT NO. 1 TO THE
RESTRICTED STOCK AWARD AGREEMENT DATED FEBRUARY 15, 2017
PURSUANT TO THE
SANDRIDGE ENERGY, INC. 2016 OMNIBUS INCENTIVE PLAN
* * * * *


This AMENDMENT NO. 1 TO THE RESTRICTED STOCK AWARD AGREEMENT DATED FEBRUARY 15,
2017 (this “Amendment”) is hereby adopted by SandRidge Energy, Inc., a
corporation organized in the State of Delaware (the “Company”) effective as of
September 18, 2017. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in that certain Restricted Stock Award Agreement
between the Company and Participant and the Restricted Stock Award Certificate
attached thereto (together, the “Agreement”).
1.Amendment. The first sentence of Section 6 of the Agreement is hereby amended
and restated in its entirety as follows:
“Except as otherwise provided by the Committee in writing, the shares of
Restricted Stock, and any rights and interests with respect thereto, issued
under this Agreement and the Plan shall not, prior to vesting, be sold,
exchanged, transferred, assigned or otherwise disposed of in any way by the
Participant (or any beneficiary of the Participant), other than by testamentary
disposition by the Participant or the laws of descent and distribution or
pursuant to a domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder.”
2.Miscellaneous. Except as expressly set forth herein, all terms and provisions
contained in the Agreement shall remain in full force and effect and are hereby
ratified and confirmed. The provisions of this Amendment shall be binding upon,
and shall inure to the benefit of, the successors and assigns of the Company and
the Participant, respectively. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware. Fax, electronic or email
copies of this Amendment, including the signature pages hereto, shall constitute
originals for all purposes.
* * * * *




KE 48336462

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused the execution of this Amendment by
its duly authorized officer, as of the date first above written.


COMPANY




By:                        
    Name:    James D. Bennett            
    Title:    President & Chief Executive Officer    






Signature Page to Amendment No. 1 to the Restricted Stock Agreement